Citation Nr: 1608565	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-22 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, including a psychophysiological disorder (claimed as a heart disorder).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to service connection for eczema/xerosis. 

5.  Entitlement to service connection for numbness of the fingers.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to a cardiovascular disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in New Orleans, Louisiana, which denied reopening a heart condition, as well as a March 2010 rating decision, which denied tinnitus, TBI, numbness of the fingers, erectile dysfunction, and a fungal infection.

The Board acknowledges that the September 2007 rating decision did not overtly deny the claim to reopen service connection for a cardiovascular disorder.  However, the narrative section regarding the issue of service connection for PTSD included discussion of the Veteran's cardiovascular symptoms in service and his statement that he was told that he had a heart attack in service.  Further, development was done regarding the issue of service connection for a cardiovascular disorder.  A statement of the case was issued in April 2009 that included the issue of service connection for a cardiovascular disorder and a narrative therein noted that the RO did not reopen the issue for lack of new and material evidence.  A supplemental statement of the case issued in August 2009, confirmed that the claim was denied for lack of new and material evidence.  The Board found that it had jurisdiction over the matter despite the September 2007 rating decision's lack of a narrative addressing the issue and accordingly reopened the claim in a July 2012 Board Decision; thus the issue is considered to be on appeal. 

A review of the electronic record reveals that rating decisions were issued in March 2010, February 2011, and April 2011 which denied service connection for stroke, hypertension, and ischemic heart disease.  As these issues were already included the Veteran's instant appeal for service connection of a cardiovascular disorder, the Board found in the previous July 2012 Remand that diagnoses of hypertension and stroke are still properly before the Board at this time and are addressed herein.

The Board also notes that although service connection was granted for tinea versicolor in March 2015, the issue of service connection for eczema/xerosis (claimed as skin rash)was left on appeal in an April 2015 Statement of the Case.  Therefore that issue is still on appeal.  

The Veteran stated in a May 2013 lay statement that he wished to reopen his claims for service connection for costochondritis, as well as anxiety, insomnia and depression secondary to PTSD.  These issues have been raised by the record in this statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is noted, however, that the Veteran himself acknowledged that the anxiety, insomnia, and depression are not separate issues from PTSD, but instead symptoms of the PTSD.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action to include clarification as to whether it is the Veteran's intention to file such claims and if so the nature of them.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a cardiovascular disorder, eczema/xerosis, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is competent to report having experienced tinnitus since service.

2.  TBI or its residuals are not shown by the competent evidence of record. 

3.  The Veteran's numbness of the fingers is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  TBI was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Numbness of the fingers was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding tinnitus, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, as to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Regarding TBI and numbness of the fingers, in a correspondence dated in December 2009 prior to the April 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. 
§ 3.159(b) (2015), known as the duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All service treatment records and post service medical records have been associated with the claims file. 

The Veteran in this instance has not been afforded a VA examination specifically for compensation purposes for his TBI or numbness of the fingers.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

Regarding TBI, the Veteran has no diagnosis; therefore, McLendon element (1) is not met.  Regarding numbness of the fingers, there is simply no competent or credible evidence establishing that an event, injury, or disease occurred in service, McLendon element (2), especially given that the Veteran has not pointed to any incident or injury in service that would have caused numbness to his fingers, as will be further discussed below.  Therefore, the Veteran has not been afforded examinations for TBI or for numbness of the fingers.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran was afforded the opportunity to testify before a Veterans Law Judge and declined.  Therefore, the duties to notify and assist have been met.




Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service Connection for Tinnitus

In this case the Veteran essentially contends that his tinnitus disability had its onset in service, due to exposure to missile fire, gun fire, grenade launchers, and helicopters without the use of hearing protection during service.

The first element of service connection is medical evidence of a current disability. The evidence of record includes diagnoses of tinnitus.  See, e.g., the July and October 2014 VA examinations.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has consistently reported that he experienced ringing his ears during and since service.  As stated above, the Veteran is competent to give evidence about what he experienced, including being exposed to missile fire, gun fire, grenade launchers, and helicopters without the use of hearing protection, as this exposure is subject to lay observation.  The Veteran has been consistent in his statements that this is the acoustic trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Thus the second element is satisfied. 

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

The Veteran is competent to testify as to observable symptoms such as ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  As shown above, the Veteran has been consistent in his lay statements and statements to medical clinicians that he first experienced ringing in his ears during service, and that this ringing has continued since service.  Given the consistency of the testimony and the written statements of the Veteran, the Board finds his assertions of ringing in the ears dating back to service to be credible.  The Veteran's statements here establish continuous symptoms such as to enable a grant of service connection for tinnitus.  The Veteran's friend also submitted a buddy statement in December 2009 that he knew the Veteran to have had ringing in his ears since service.

The Board recognizes that in the VA opinions, the VA examiner reported, after reviewing the Veteran's service treatment records and conducting an audiological examination of the Veteran, that the Veteran's hearing was normal upon seperation and therefore tinnitus was less likely as not related to service.  However, as discussed above, the Board finds that the Veteran is competent to offer lay testimony as to the in-service onset for his tinnitus.  Moreover, although tinnitus was not documented in service, the Veteran is competent to report that he experienced tinnitus therein. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service. 38 C.F.R. § 3.102 (2015).



TBI

The Veteran essentially contends that he has TBI after falling off of a ladder and in 1971 and experiencing severe head pain.  See May 2015 lay statement.

In August 2012, the Veteran was afforded a VA psychiatric examination.  The examiner noted that the Veteran did not have TBI and diagnosed him instead with PTSD, for which he is separately service-connected.

Nor do any of the voluminous VA medical center (VAMC) or private medical records indicate a diagnosis of TBI.  March 2014 VAMC records note that the Veteran's head was atraumatic.  

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303 (2015).  In this case, there is no clinical evidence in the claims file diagnosing TBI in accordance with applicable law. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent medical evidence of record does not indicate the presence of TBI at any time during the appeal period Hickson element (1) has not been met and the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as diagnosis of TBI is not clinically demonstrated, there is no need to discuss whether this disability was incurred in service. 

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, while the Veteran has noted symptoms of memory loss and insomnia with sleep problems, none of these symptoms have been attributed to a diagnosis of TBI, and in fact have been instead associated with his PTSD diagnosis.  See August 2012 VA psychiatric examination.  The Veteran reported TBI due to bomb explosions in an August 2009 statement, and while the Veteran is competent to report these explosions in service, he is not competent diagnose himself with TBI.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).

Numbness of the Fingers

February 2011 VAMC treatment records note hand cramps.  In September 2013, the Veteran reported occasional muscle cramps every other week in his fingers.  Affording the Veteran the benefit of the doubt, Hickson element (1) is met for numbness and muscle cramps of the hands.  

With respect to Hickson element (2), an in-service event or injury, service treatment records are completely negative for any findings or complaints of complaints of numbness of the fingers.  Indeed, the Veteran did not indicate that he had numbness of the fingers during service or even that he experienced symptoms thereof.  While the Veteran is competent to report events he experienced in service, he has not even stated what event he believes triggered the numbness in his fingers.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When the Veteran submitted his claim for numbness in his fingers in October 2009, he did not state how he attributed this numbness to service.  Similarly, while a high school friend submitted a buddy statement that the Veteran had numbness of the fingers, he did not state how this numbness was incurred in service.  Furthermore, no medical records link the current numbness in his hands to any incident in service.  The Board also notes that the Veteran was denied service connection for a cervical spine disability in a July 2012 Board decision, as no injury to his cervical spine was shown to be caused or incurred in service.  Therefore, Hickson element (2) is not be met; service connection cannot be granted on a direct basis.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for traumatic brain injury (TBI) is denied.

Entitlement to service connection for numbness of the fingers is denied.


REMAND

First, in August 2012, following the July 2012 remand directives, the Veteran was afforded a heart condition examination.  The examiner noted the Veteran did not currently have any organic heart disease at the time including valvular, ischemic, or hypertensive heart disease and that he had a functional cardiac murmur which is a normal physiological variant not of a cardiac pathology.  The examiner, however, did not discuss the Veteran's hypertension or residuals of stroke, as directed by the July 2012 remand.  A new examination is warranted upon remand to address the Veteran's cardiovascular disorders including hypertension and residuals of stroke not addressed by the previous August 2012 examination, including whether they are caused or aggravated by his now service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Also regarding hypertension, the Veteran's service personnel records verify that he served in the Army, during the Vietnam War, in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicides.  The law presumes service connection for many disabilities for Veterans who were so exposed.  See 38 C.F.R. §§ 3.307, 3.309.  However, hypertension is not one of them.  Regardless, the National Academy of Sciences, Institute of Medicine has concluded that there is "limited or suggestive" evidence of an association between the exposure to Agent Orange and hypertension.  The suggestive evidence of an association is sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, and so remand is required for an examination and medical opinion.  Therefore, the cardiovascular opinion should also specifically address whether the Veteran's hypertension is related to Agent Orange exposure.  As the Veteran's claim for erectile dysfunction is secondary to his claim for a cardiovascular disorder, this claim should be readjudicated along with the cardiovascular disorder claim. 

Next, while in March 2015 the RO granted the Veteran's claim for service connection for tinea versicolor in response to the Veteran's claim for a skin rash/fungal infection, it noted that the issue of service connection for eczema/xerosis was still on appeal.  The October 2014 examiner stated that the Veteran's eczema was a separate and unrelated condition to the tinea versicolor, which started in service.  However, the Board finds that a new examination is warranted for the Veteran's eczema/xerosis to determine whether it is caused or aggravated by the Veteran's service-connected tinea versicolor, or caused by the Veteran's presumed Agent Orange exposure in service, given that the Veteran contended that his rash is related to Agent Orange in a December 2009 lay statement.  See McLendon, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his cardiovascular disorder, specifically including hypertension and residuals of stroke.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner must offer an opinions as to the following:

a. whether it is at least as likely as not  (a 50 percent probability or greater) that any current cardiovascular disorder including hypertension and residuals of stroke is etiologically related to service, to include his exposure to herbicides.

Note that the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure, and to the National Academy of Sciences Institute of Medicine finding that there is "limited or suggestive" evidence of an association between the exposure to Agent Orange and hypertension (which does not rule out a connection). 

b.  whether it is at least as likely as not (a 50 percent probability or greater) any cardiovascular disorder, including hypertension and residuals of stroke was caused by his service-connected PTSD. 

c.  whether it is at least as likely as not (a 50 percent probability or greater) that any cardiovascular disorder, including hypertension and residuals of stroke has been aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected PTSD. 

If the examiner determines that any cardiovascular disorder is aggravated by PTSD, the examiner should report the baseline level of severity of the cardiovascular disorder prior to the onset of aggravation.  If some of the increase in severity of the disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his eczema/xerosis.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner must offer an opinions as to the following:

a. whether it is at least as likely as not (a 50 percent probability or greater) that eczema/xerosis present at any point during the appeal period is etiologically related to service, to include his exposure to herbicides.
Note that the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  

b.  whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's eczema/xerosis was caused by his service-connected tinea versicolor. 

c.  whether it is at least as likely as not (a 50 percent probability or greater) that his eczema/xerosis has been aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected tinea versicolor. 

If the examiner determines that the eczema/xerosis is aggravated by tinea versicolor, the examiner should report the baseline level of severity of the cardiovascular disorder prior to the onset of aggravation.  If some of the increase in severity of the disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


